Case 2:20-bk-21020-BR        Doc 191 Filed 05/12/21 Entered 05/12/21 15:21:19                   Desc
                              Main Document     Page 1 of 2


  1   TIMOTHY J. YOO (State Bar No. 155531)
      tjy@lnbyb.com
  2   CARMELA T. PAGAY (State Bar No. 195603)
      ctp@lnbyb.com                                                   FILED & ENTERED
  3   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  4   10250 Constellation Boulevard, Ste. 1700
      Los Angeles, California 90067                                        MAY 12 2021
  5   Telephone: (310) 229-1234
      Facsimile: (310) 229-1244                                       CLERK U.S. BANKRUPTCY COURT
  6                                                                   Central District of California
                                                                      BY toliver    DEPUTY CLERK
      Attorneys for Jason Rund,
  7   Chapter 7 Trustee
  8

  9                            UNITED STATES BANKRUPTCY COURT

 10                             CENTRAL DISTRICT OF CALIFORNIA
 11                                     LOS ANGELES DIVISION
 12

 13    In re                                              Case No. 2:20-bk-21020-BR
 14                                                       Chapter 7
       THOMAS VINCENT GIRARDI,
 15                                                       ORDER APPROVING APPLICATION
                                     Debtor.              OF CHAPTER 7 TRUSTEE TO
 16                                                       EMPLOY ABIR COHEN TREYZON
 17                                                       SALO, LLP AS SPECIAL COUNSEL

 18                                                       [No Hearing Required Pursuant to Local
                                                          Bankruptcy Rule 2014-1(b)(1)(C)]
 19
 20

 21

 22
               This Court having considered the application filed by Jason Rund, the Chapter 7 Trustee
 23
      (the “Trustee”) for the estate of Thomas Vincent Girardi, the debtor herein (the “Debtor”), for
 24
      authority to employ Abir Cohen Treyzon Salo, LLP (“ACTS”) as special counsel to represent
 25
      the Trustee in connection with the Debtor’s bankruptcy case [Doc 168] (the “Application”) and
 26
      all papers filed by the Trustee in support of the Application, proper notice of the Application
 27
      having been provided in accordance with Local Bankruptcy Rule 2014-1(b)(2), no party having
 28



                                                      1
Case 2:20-bk-21020-BR        Doc 191 Filed 05/12/21 Entered 05/12/21 15:21:19               Desc
                              Main Document     Page 2 of 2


  1    requested a hearing on the Application, having found that ACTS does not hold or represent any

  2    interest adverse to the Trustee, the Debtor or the Debtor’s bankruptcy estate, and other good

  3    cause appearing,

  4            IT IS HEREBY ORDERED that the Trustee’s employment of ACTS as his special

  5    counsel is approved upon the terms set forth in the Application.

  6            IT IS HEREBY FURTHER ORDERED that all rights of the Girardi Keese bankruptcy

  7    estate and its Chapter 7 trustee, Elissa D. Miller, are preserved.

  8                                                   ###

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24
      Date: May 12, 2021
 25

 26

 27

 28



                                                        2
